Citation Nr: 0008780	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-18 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to an increased rating for a right ankle 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1956 to 
October 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision in 
which the RO denied service connection for flat feet and 
denied an increased rating for a right ankle disorder.

The issue of entitlement to an increased rating for a right 
ankle disorder will be addressed in the REMAND following the 
decision below.


FINDING OF FACT

No competent medical evidence has been presented to show that 
any current bilateral pes planus is attributable to the 
veteran's military service, to any incident therein, or to 
his service-connected right ankle disorder.


CONCLUSION OF LAW

The veteran has not presented a well grounded claim of 
service connection for bilateral pes planus.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (a) (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is a continuity of symptomatology since 
service.  38 C.F.R. § 3.303(b) (1999).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in or 
aggravated by service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  Service connection may also be granted for 
disability which is proximately due to or the result of 
already service-connected disease or injury.  38 C.F.R. 
§ 3.310 (1999).  Secondary service connection may also be 
established for additional disability resulting from 
aggravation by a service-connected condition.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of service connection for 
bilateral pes planus.  A well-grounded claim is one which is 
plausible.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  If the veteran has not presented a 
well-grounded claim, the claim must fail and there is no duty 
to assist in the development of the claim.  Id.  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Id.  Generally, in order for a claim of service 
connection to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

Following a review of the entire claims folder, the Board 
finds that the veteran's claim of service connection for 
bilateral pes planus is not well grounded.  Service medical 
records are negative for any diagnosis or treatment of pes 
planus.

On VA examination in April 1972 flattening of the 
longitudinal arch of the right foot was noted.  Post-service 
VA outpatient treatment records reflect that in February 
1981, the veteran was noted to have pes planus in the right 
foot.

In summary, the claims folder contains evidence of a post-
service diagnosis of pes planus.  The first prong of Caluza 
is met.  There is no evidence of pes planus in service.  Nor 
has the veteran presented medical nexus evidence that links 
any current pes planus to military service, including the in-
service injury to the right ankle, or to continued symptoms 
since service.  Additionally, no medical evidence has been 
presented to link any such problem to an already service-
connected disability.  (Service connection is in effect for a 
right ankle disorder.) 

Inasmuch as the veteran is offering his own medical opinion 
and diagnoses, we would note that the record does not 
indicate that the veteran has any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Furthermore, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
See Grottveit, at 93.

Consequently, the Board concludes that the third prong of 
Caluza which requires nexus evidence has not been met.  As 
such, the claim of entitlement to service connection for 
bilateral pes planus is not well grounded and the appeal on 
this issue is denied.

Finally, the veteran is advised that, in view of his 
assertion in September 1998 that, at one time, he was sent a 
VA letter noting that he had been rated 0 percent for flat 
feet, the Board has thoroughly reviewed the entire claims 
folder and finds no evidence of such letter.  



ORDER

Service connection for bilateral pes planus is denied.


REMAND

The veteran and his representative contend, in essence, that 
his right ankle disorder is more disabling than currently 
evaluated and warrants a rating in excess of 20 percent.

Following a complete review of the claims folder, the Board 
finds that further development is required.  The service 
medical records show that the veteran fell while on liberty 
in service and sustained a comminuted fracture of the distal 
tibia and fibula of the right leg.  The veteran underwent 
open reduction and internal fixation with insertion of a 
screw.

Private treatment records from Rhett Krause, M.D., dated in 
August 1997 reflect that the veteran had advanced 
osteoarthritic change of the right ankle joint, manifested by 
marked joint space narrowing and prominent osteophyte 
formation.

A subsequent medical record dated in August 1997 from Robert 
Krushell, M.D., noted that the veteran had a mildly antalgic 
gait and advanced degenerative joint disease of the right 
ankle joint.

On VA examination in May 1998, the veteran complained of pain 
and arthritis in his right ankle.  He described the pain and 
as constant and mild most of the time, but reported that 
there were times the pain was so bad that he was unable to 
walk.  He said that he had been told he had arthritis.  On 
examination, the veteran was observed to have a slight limp 
on the right; the longitudinal arches were very slightly 
depressed and the heels seemed to be normally aligned.  The 
veteran walked on toes readily but said that this caused pain 
along the lateral aspect of the distal right leg and ankle 
and foot.  He complained of pain on the anterior right ankle 
when walking.  There was no motion in the right subtalar 
joint and notable tenderness reported at the anterior aspect 
of the right medial malleolus.  All active and passive range 
of motion was reported to be painless.  Right ankle plantar 
flexion was possible to 35 degrees; right mid-foot abduction 
was possible to 30 degrees and adduction possible to 12 
degrees.  The examiner commented that the right subtalar 
joint felt ankylosed.  X-rays of the right ankle showed post-
traumatic degenerative osteoarthritis of the tibiotalar 
joint.  The Board notes that the VA examiner did not report 
any findings with respect to weakened movement, excess 
fatigability or incoordination in the right ankle, and no 
consideration of whether there is greater limitation of 
motion in the right ankle due to pain on use, including 
during flare-ups, pursuant to the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, and the guidelines set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further examination is 
required to comply with the holding of DeLuca, supra.

The Board notes that in March 1999, the veteran submitted 
private medical records dated in September and November 1998 
regarding treatment of his right ankle disorder.  These 
records were submitted directly to the Board without a waiver 
of RO review pursuant to the provisions of 38 C.F.R. 
§ 20.1304 (c) (1999).  On remand, the RO should consider this 
additional evidence from the veteran.

Under the circumstances, the issue of entitlement to an 
increased rating for a right ankle disorder is REMANDED to 
the RO for the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his right ankle disorder 
since September 1998, the date of the 
most recent private treatment records in 
the claims folder.  Based on his 
response, the RO should obtain a complete 
copy of all treatment records referable 
to the veteran's right lower extremity, 
and associate them with the claims 
folder.

2.  Following receipt of the 
aforementioned evidence, if any, the RO 
should schedule the veteran for a VA 
orthopedic examination.  The examiner 
MUST review the entire claims folder, 
including a copy of this REMAND, prior to 
the examination and he/she should 
indicate in the report of examination 
that a review of the claims folder was 
accomplished.  The purpose of the 
examination is to assess the current 
severity of the veteran's right ankle 
disorder.  All findings should be 
reported in detail.  In particular, the 
examiner should (a) conduct range of 
motion studies of the right ankle and 
specify the range in degrees and in all 
planes; (b) comment as to whether there 
is moderate, or marked right ankle 
disability due to the right ankle 
fracture residuals; and (c) review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the 
demonstrated disability in the right 
ankle upon the veteran's ordinary 
activity and on how it impairs him 
functionally, particularly in the work 
place.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45 (1999).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  The RO should then review all 
evidence of record, to include initial 
consideration of the private medical 
records submitted directly to the Board 
by the veteran without a waiver of RO 
review, and the claim should be re-
adjudicated.

If the determination remains adverse to the veteran, both the 
appellant and his representative should be provided with an 
appropriate Supplemental Statement of the Case, if such is in 
order.  The veteran and his representative should be given 
the opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to ensure due process of law and to comply 
with a precedent decision of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 


- 8 -


